Dear Ms. Tranchina-Parisi:
You have asked for a clarification of Attorney General Opinion Number 99-314. Specifically, you asked what treatment should be given copies of public records when originals of these records exist.
      LSA-R.S. 44:36(A), in pertinent part, states:
      [I]n all instances in which a formal retention schedule has not been executed, such public records shall be preserved and maintained for a period of at least three years from the date on which the public record was made. However, where copies of an original record exist, the original alone shall be kept; when only duplicate copies of a record exist, only one copy of the duplicate copies shall be required to be kept.
If the First Parish Court for Jefferson Parish has the original document of any probation records at issue and is maintaining those originals pursuant to the above cited provision, no copies of those originals need be maintained by your office pursuant to the Public Records Act.
I trust this clarifies the matter for you. Please, contact our office with any other assistance we can provide.
Very truly yours,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                       BY: Carlos M. Finalet, III
Assistant Attorney General
RPI/CMF, III/mjb